DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 15, 2021 in response to the previous Non-Final Office Action (07/15/2021) is acknowledged and has been entered.
	Claims 1 – 20 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Specification

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4, 6 – 7, 11 – 12, 16 – 18 rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0154559) in view of Ballard et al. (US 2014/0133715).
	Regarding 1, Yu et al. discloses an electronic device comprising: a touch screen (151/151a) including a layer having a hole formed in the layer(¶109-111, 113; see fig. 1b: the camera 121a is behind the hole; touch sensor may be configured in a form of a film having a touch pattern (¶109) and camera 121 typically includes at least one a camera sensor (CCD, CMOS etc.), a photo sensor (or image sensors), and a laser sensor. Implementing the camera 121 with a laser sensor may allow detection of a touch of a physical object (¶85). Additionally, Yu teaches that the sensing unit 140 may include other types of sensors or devices, such as a touch sensor… an optical sensor (for example, camera 121). Thusly, it can be interpreted that the touch screen of Yu does not just include display screen 151 and window 151a. The touch screen extends above and below said screens to include the camera sensor area and the sensing unit area); a camera (121a) configured to capture an image through the hole (¶113); and at controller 180 of the mobile terminal 100 according to an embodiment of the present invention receives touch input applied from a corner of the touchscreen 151 and dragged to the center of the touchscreen 151 (in a diagonal direction) (S10); touchscreen 151 may include a plurality of edges 151a, 151b, 151c and 151d wherein touch input is applied from a corner of the touchscreen 151 and dragged to the center of the touchscreen 151. Different functions may be executed according to corners of the touchscreen 151, at which drag input starts. The camera 121a is located adjacent to corner 151_C1); perform an operation related with the camera based on the touch input (¶127: the controller 180 can automatically execute a camera application (S12)), and display an image received through the at least one camera on the touch screen based on the touch input (¶140: controller 180 can control the display unit 151 to be automatically turned on and display the captured image R on the touchscreen 151). Yu fails to explicitly disclose a contact area of the received touch input being over at least a part of the hole.
	In the same field of endeavor, Ballard teaches a display screen integrated with an image sensor, wherein an image of the portion of the finger pressed (or swiped) against the top surface of the touchscreen 104 above the camera/scanner module 314 is transmitted through the touchscreen, focused by the lens array 318 and received by the photo sensor 320 (fig. 3; ¶33). In light of the teaching of Ballard, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Ballard’s teaching in Yu’s system because an artisan of ordinarily skill would recognize that this would result in a device with image sensing on mobile devices that may be easily used to control access to the device composite image with multiple areas of focus.

Regarding claim 2, Yu et al. in view of Ballard et al. disclose all of the aforementioned limitations of claim 1. Yu also teaches wherein the hole of the layer is perforated or omits an element of the layer (¶109: touch sensor may be configured in a form of a film having a touch pattern, disposed between the window 151a and a display on a rear surface of the window 151a, or a metal wire which is patterned directly on the rear surface of the window 151a or may be integrally formed with the display. For example, the touch sensor may be disposed on a substrate of the display or within the display).

	Regarding claim 3, Yu et al. in view of Ballard et al. disclose all of the aforementioned limitations of claim 1. Yu also teaches wherein the at least one processor is further configured to display operational state information of the camera on the portion (¶127, 145; figs. 9, 16, 17: different operational states shown; controller 180 can receive drag input starting at a second corner of the touchscreen 151 (S13). In this instance, the controller 180 can display a predetermined application list on the touchscreen 151 (S14)).

	Regarding claim 4, Yu et al. in view of Ballard et al. disclose all of the aforementioned limitations of claim 1. Yu also teaches wherein the touch input comprises a drag gesture that is initiated within the portion and is ended outside of the portion (figs. 7, 10).

Regarding claim 5, Yu et al. in view of Ballard et al. disclose all of the aforementioned limitations of claim 4. Yu also teaches wherein the at least one processor is further configured to display the image being received through the camera and having a size based on a position of the touch screen where the drag gesture is ended (fig. 19; ¶166: size of the virtual area SA increases as the length of the second drag input increases, and the increased virtual area SA can display more images).

	Regarding claim 6, Yu et al. in view of Ballard et al. disclose all of the aforementioned limitations of claim 1. Yu also teaches wherein the at least one processor is further configured to: perform the operation including an execution of the camera in response to the received touch input, display activation information regarding the execution in the portion, and display the image received through the camera on the touch screen based on a drag of the touch input from a first position to a second position on the touch screen (¶127: the controller 180 can automatically execute a camera application (S12); ¶140: controller 180 can control the display unit 151 to be automatically turned on and display the captured image R on the touchscreen 151; ¶127, 145; figs. 9, 16, 17: different operational states shown; controller 180 can receive drag input starting at a second corner of the touchscreen 151 (S13). In this instance, the controller 180 can display a predetermined application list on the touchscreen 151 (S14)).
	Regarding claim 7, Yu et al. in view of Ballard et al. disclose all of the aforementioned limitations of claim 1. Yu also teaches wherein the at least one processor is further configured to display the image in a first portion of the touch screen and a screen of an application in a second portion of the touch screen distinct from the first portion (¶145; fig. 9: upon reception of input for selecting the captured image C13, one or more sharing applications (mail, messenger, drive and Bluetooth) for sharing the captured image with an external device can be displayed on the touchscreen 151; controller 180 can transmit the captured image C13 to the external device using an application selected from the one or more sharing applications).

	Regarding claim 8, Yu et al. in view of Ballard et al. disclose all of the aforementioned limitations of claim 7. Yu also teaches wherein the at least one processor is further configured to configure, when the image is captured through the camera, the captured image as input data of the application (¶145; fig. 9: upon reception of input for selecting the captured image C13, one or more sharing applications (mail, messenger, drive and Bluetooth) for sharing the captured image with an external device can be displayed on the touchscreen 151; controller 180 can transmit the captured image C13 to the external device using an application selected from the one or more sharing applications).

Claims 11 – 18 are rejected as applied to claims 1 – 8, supra. The method steps as claimed would have been implied by the apparatus of Yu et al. in view of Ballard et al.
Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Ballard et al. in view of Choi (US 2014/0016921).
	Regarding claim 9, Yu et al. in view of Ballard et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the at least one processor is further configured to set a photographing timer of the camera to capture the image based on a drag distance of the touch input.
	In the same field of endeavor, Choi teaches determining a drag distance and computing a timer setting based on the determined drag distance (¶64-66). In light of the teaching of Choi, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Choi’s configuration in Yu’s system because an artisan of ordinarily skill would recognize that this would result in an imaging device with easily settable photographing timer that does not require a separate setting page or extra time.

Claim 19 are rejected as applied to claim 9 above. The method steps as claimed would have been implied by the apparatus of Yu et al. in view of Ballard et al. in view of Choi. Choi also teaches the added limitation of displaying information on the photographing timer of the camera on the touch screen (¶117-118: When the touch input on the photographing icon 620 continues, the value of the gauge 630 may be increased and decreased repeatedly to adjust a value of the gauge 630, such as illustrated by the upward and downward directional arrows 611 and 612, respectively, for example. When a touch release is detected on the photographing icon 620, a movement of the gauge 630 may be stopped, and a value of the photographing timer, more particularly, a value of a self-timer, may be determined to be a value of the stopped gauge 630).

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Ballard et al. in view of Moskovchenko (US 2015/002735).
	Regarding claim 9, Yu et al. in view of Ballard et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the at least one processor is further configured to change a color of the touch screen into a bright color based on the touch input simultaneously with capturing the image through the camera.
	In the same field of endeavor, Moskovchenko teaches an electronic device that is configured to illuminate the digital display as an image is being captured by a front facing camera. The user may activate the front facing camera to capture an image, and this would cause the digital display to flash a bright white color while the image is being captured (¶19, 23). In light of the teaching of Moskovchenko, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Moskovchenko’s configuration in Yu’s system because an artisan of ordinarily skill would recognize that this would result in an imaging device that allows the user to choose how the digital display is used to improve a low-light capture of selfie images.

	Claims 20 are rejected as applied to claims 10 above. The method steps as claimed would have been implied by the apparatus of Yu et al. in view of Ballard et al.  in view of Choi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698